      Case 3:08-cr-00027-LC-EMT Document 517 Filed 03/23/21 Page 1 of 2



                                                                          Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



UNITED STATES OF AMERICA,

v.                                              Case Nos.: 3:08cr27/LAC/EMT
                                                           3:21cv332/LAC/EMT
ROBERT L. IGNASIAK, JR.,
    Defendant.
                                        /

                                            ORDER

       The chief magistrate judge issued a Report and Recommendation on March

23, 2021 (ECF No. 516). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

       Having considered the Report and Recommendation, I have determined it

should be adopted.

       Accordingly, it is ORDERED:

       1.     The chief magistrate judge’s Report and Recommendation (ECF No.

516) is adopted and incorporated by reference in this order.

       2.     The Government’s Motion to Dismiss or Stay Defendant’s Motion to

Vacate Sentence (ECF No. 515) is DENIED.

Case Nos. 3:08cr27/LAC/EMT; 3:21cv332/LAC/EMT
      Case 3:08-cr-00027-LC-EMT Document 517 Filed 03/23/21 Page 2 of 2



                                                                      Page 2 of 2

       3.     The Government shall file a response to Defendant’s § 2255 motion

(ECF No. 513) within thirty (30) days.

       DONE AND ORDERED this 23rd day of March, 2021.



                                    s/L.A. Collier
                                    LACEY A. COLLIER
                                    SENIOR UNITED STATES DISTRICT JUDGE




Case Nos. 3:08cr27/LAC/EMT; 3:21cv332/LAC/EMT
